This cause was taken on submission without our attention being called to the fact that neither a statement of facts nor briefs for either side have been filed in this court; if it had been, there would probably have been a dismissal of it. The transcript, *Page 1119 
however, has been filed here, and we have carefully examined it; it discloses that the court below had jurisdiction of the parties and of the subject-matter, that the judgment entered was one it had power to render under the pleadings and evidence, and that no fundamental error is apparent upon the face of the proceedings. The judgment will therefore be affirmed. Affirmed.